DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The terms “vehicle body panel” and “component panel” are not disclosed in the specification by materials or any characteristics. Examiner interpreted the terms “vehicle body panel” and “component panel” to be any panels that capable to use as a part of a vehicle body, such as metallic panels.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura (US 4,427,869).

    PNG
    media_image1.png
    583
    739
    media_image1.png
    Greyscale

Regarding claim 4, Kimura teaches a multi point projection welding method (method for manufacturing panel assemblies for automobiles) comprising: 
loading a component panel (inner panel 1; fig.4) having one or more protrusions (raised portions 2; fig.4) formed thereon onto a vehicle body panel (peripheral portion 3a’; fig.4) such that at least one of the protrusions (raised portions 2) of the component panel  (inner panel 1) contacts the vehicle body panel (peripheral portion 3a’) (see fig.4) ; 
applying pressure to a first side of the component panel (inner panel 1) using a vehicle body pressurizing tip (electrode  10) and applying pressure to a second side of the component panel (inner panel 1) using a component pressurizing tip (electrode  11) while the component panel (inner panel 1) and the vehicle body panel (peripheral portion 3a’) contact each other (See fig.4, col.4, lines 6-12 “The electrodes 10 and 11 are moved into contact under an appropriate pressure with the peripheral portion 3a of the outer panel 3 which is over the raised portions 2 and a welding current is supplied thereto from the transformer 12 to carry out welding between the peripheral portion 3a of the outer panel 3 and the raised portions 2 of the inner panel 1.” Hence, electrodes 10 and 11 applying pressure to the different side of the inner panel 1 while inner panel 1 and the peripheral portion 3a’contact each other.); and 
supplying current to the vehicle body pressurizing tip (electrode  10) and the component pressurizing tip (electrode  11) such that the at least one of the protrusions protrusion (raised portions 2) of the component panel (inner panel 1) contacts and a portion of the vehicle body panel (peripheral portion 3a’) contacting the at least one of the protrusions (raised portions 2) are welded onto each other while the vehicle body pressurizing tip (electrode  10) and the component pressurizing tip (electrode  11) apply pressure to the component panel (See fig.4, col.4, lines 13-19 “the welding current flows for example from one electrode 10 to the portion of the peripheral portion 3a which is in contact with the electrode 10, then through the raised portion 2, the peripheral portion 1a to another raised portion 2 and further through the portion of the peripheral portion 3a which is in contact with the other electrode 11 to the other electrode 11.” And col.2, lines 53-61 “applying anvils to the outer panels at portions corresponding to the raised portions and applying welding electrodes to the peripheral portion of the outer panel which is folded over the raised portions of the inner panel so as to depress the peripheral portion of the outer panel to the raised portion simultaneously applying a welding current in series through at least two of the welding electrodes for welding the peripheral portion of the outer panel to the raised portion of the inner panel.” The raised portions 2 are welded onto peripheral portion 3a’), 
(the position that electrode 10 applying pressure) between the first side of the component panel (inner panel 1) and the vehicle body pressurizing tip (electrode  10) and a contact position (the position that electrode 11 applying pressure) between the second side of the component panel (inner panel 1) and the component pressurizing tip (electrode  11) are different from a position of the at least one of the protrusions contacting the vehicle body panel (see fig.4, the positions of electrode 10 and 11 are different).  

Regarding claim 5, Kimura teaches at least one of the protrusions has a height of 0.1 mm or more (See col.4, lines 38-46 “The inner panel was 0.5 mm thick and formed at the peripheral portion with circular raised portions which were 6 mm in diameter and 0.7 mm high. On the top surface of each raised portion, there was formed a projection which was 2 mm in diameter and 0.8 mm high.”)

Regarding claim 6, Kimura teaches the current has a magnitude of 3 to 35 kA and weld time is 0.01 seconds to 2 seconds (See col.4, lines 44-45 “Spot welding was carried out with the welding current of 5500 to 6000 A, the welding time of 7/60 to 9/60 second”)

Response to Amendment
With respect to the claim objection, applicant amended claim 4 filed on 12/15/2021, which overcome the claim objection. Therefore, the claim objection is withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 4-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/Examiner, Art Unit 3761         

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761